IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38363

STATE OF IDAHO,                                  )     2011 Unpublished Opinion No. 754
                                                 )
       Plaintiff-Respondent,                     )     Filed: December 21, 2011
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
GABRIEL FLORES,                                  )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Thomas J. Ryan, District Judge.

       Judgment of conviction and concurrent unified sentences of fifteen years, with
       minimum periods of confinement of seven and one-half years, for aggravated
       battery and attempted strangulation, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Gabriel Flores was convicted of aggravated battery, Idaho Code §§ 18-903(b), 18-907(a),
and attempted strangulation, I.C. § 18-923. The district court sentenced Flores to concurrent
unified sentences of fifteen years, with minimum periods of confinement of seven and one-half
years. Flores appeals, contending that his sentences are excessive.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Flores’s judgment of conviction and sentences are affirmed.




                                                   2